Case 3:20-cv-00683-BAS-AHG Document 20 Filed 04/24/20 PageID.210 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT

10                     SOUTHERN DISTRICT OF CALIFORNIA

11
       ABIDING PLACE MINISTRIES.,                   Case No. 20-cv-683-BAS-AHG
12
                                     Plaintiff,     ORDER DENYING PLAINTIFF’S
13                                                  EX PARTE MOTION FOR
                                                    ORDER SHORTENING TIME TO
14           v.                                     HEAR MOTION FOR
                                                    PRELIMINARY INJUNCTION
15     WILMA J. WOOTEN, Public Health
       Officer for San Diego County, in her         [ECF No. 16]
16     official capacity; et al.,

17                                Defendants.

18
19         Plaintiff Abiding Place Ministries filed an ex parte motion seeking an
20   expedited briefing and hearing schedule for its forthcoming motion for preliminary
21   injunction. (ECF No. 16.) Plaintiff intends to file a motion for preliminary injunction
22   on April 24, 2020 and asks for a hearing date of May 5, 2020. Defendants Wilma J.
23   Wooten and the County of San Diego filed a response to the ex parte motion
24   requesting the Court deny the motion. (ECF No. 18.)
25         This Court’s standing orders require that when filing a motion, a plaintiff select
26   as a hearing date any Monday between 30 and 60 days from the motion’s filing date.
27   A party may apply ex parte for an expedited briefing schedule and hearing date; such
28   a request must be supported by good cause. See Fed. R. Civ. P. 6(c)(1)(C). Plaintiff

                                              –1–
Case 3:20-cv-00683-BAS-AHG Document 20 Filed 04/24/20 PageID.211 Page 2 of 3




 1   states good cause exists for an expedited briefing schedule in this case because it and
 2   its members have “been suffering irreparable harm, and will continue to suffer
 3   irreparable harm, until they are able to obtain a preliminary injunction against the
 4   orders of the Public Health Officer and the County of San Diego.” (ECF No. 16-1,
 5   at 2.)
 6            While the Court agrees that Plaintiff had preliminarily shown irreparable harm
 7   when it moved for a temporary restraining order, (see ECF No. 10 (transcript of
 8   hearing)), Plaintiff has since been granted some relief. Governor Newsom clarified
 9   the scope of the exemption to California’s stay-at-home order for “faith based
10   services that are provided through . . . other technology”—stating that “drive-in
11   worship services are permitted” under that exemption to his Executive Order “as long
12   as the individuals engaged in such services abide by physical distancing guidelines
13   and refrain from direct and indirect physical touching of others.” (See Governor
14   Newsom’s 4/17/20 opposition in Gish v. Newsom (C.D. Cal. Case No. 5:20-cv-
15   00755.) The County “announced that, because its stay-at-home order expressly
16   incorporates the exemptions to the Governor’s Executive Order, the County will
17   likewise interpret its order as allowing such drive-in style worship services subject
18   to physical distancing requirements.” (ECF No. 15.) Thus, the church may hold its
19   services consistent with this order and Plaintiff’s harm has, in the very least, lessened
20   since the Court held the hearing on Plaintiff’s motion for temporary restraining order.
21            Further, the County points out that its public health officials are extremely
22   busy and have strained resources due to the current public health crisis. The County
23   argues it would be difficult to obtain witness declarations and evidence to support its
24   opposition on an expedited basis. The Court agrees.
25            The Court finds that in light of the totality of the circumstances, Plaintiff has
26   not established good cause to deviate from a normal briefing schedule. The Court
27   DENIES Plaintiff’s ex parte motion. (ECF No. 16.) If Plaintiff files a motion for
28   preliminary injunction, it is to follow this Court’s standing orders in choosing a

                                                 –2–
Case 3:20-cv-00683-BAS-AHG Document 20 Filed 04/24/20 PageID.212 Page 3 of 3




 1   hearing date.
 2         IT IS SO ORDERED.
 3   DATED: April 24, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         –3–
